NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5082-17T1

JAMES PERCIANTE and
DOLORES MABIN,

          Plaintiffs-Respondents,

v.

DARSI BEAUCHAMP,

          Defendant-Appellant,

and

LOUIS BEAUCHAMP,

     Defendant.
____________________________

                    Submitted September 23, 2019 – Decided October 3, 2019

                    Before Judges Geiger and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. LT-000361-18.

                    Darsi Beauchamp, appellant pro se.

                    Respondents have not filed a brief.
PER CURIAM

       Defendant Darsi Beauchamp appeals from a May 25, 2018 Special Civil

Part order awarding plaintiffs James Perciante and Dolores Mabin $1688 in

attorney's fees incurred in prosecuting a complaint for non-payment of rent and

possession, and in defending a related claim for a rent abatement. 1 After a

thorough review of the record, we vacate the May 25, 2018 order and remand

the matter for the trial court to make factual findings to support the $1688

attorney's fee award.

       Defendants rented a home from plaintiffs in Morris Plains for $2300 per

month pursuant to a one-year lease. Paragraph seven of the lease provided that

if defendants breached any provision of the lease, plaintiffs could recover the

costs incurred to enforce the lease, including their reasonable attorney's fees.

       Shortly after moving in, defendants alleged that the presence of lead in

the home adversely affected their health. Plaintiffs declined defendants' request

to make necessary repairs and instead offered defendants the option to terminate

the lease without penalty. Defendants elected to remain in the home and paid

for the repairs out-of-pocket. To offset the cost, they withheld $957.51 of the

following month's rent.


1
    Defendant Louis Beauchamp has not joined in this appeal.
                                                                           A-5082-17T1
                                        2
        Approximately six months later, defendant brought a civil action alleging

plaintiffs failed to make the aforementioned repairs to the premises and also

claimed that plaintiffs harassed them. The following day, plaintiffs filed a

verified complaint in the Special Civil Part seeking $1857.51 in damages, which

included the $957.51 of base rent, $50 as a late fee, and $850 in attorney's fees.

Plaintiffs also demanded possession of the premises.

        In their verified complaint, plaintiffs alleged that defendants refused to

vacate the premises after the conclusion of the lease despite their claims that the

home "was unsafe/unfit." Plaintiffs also claimed that they intended to sell the

home, and defendants were interfering with their sale efforts. Finally, plaintiffs

alleged that defendants expressed interest in purchasing the home, but failed to

take steps to enter into a contract or obtain financing.

        The court subsequently entered an order determining that a "Marini2

hearing [was] required" but conditioned the scheduling of that hearing on

defendants "post[ing] $957.51" in escrow. After defendants placed the disputed




2
    Marini v. Ireland, 56 N.J. 130, 140 (1970).



                                                                           A-5082-17T1
                                         3
rent in escrow, the court conducted the Marini hearing and entered a judgment

for plaintiffs.3

        In an April 23, 2018 order, the court concluded that "defendants failed to

prove their case" and directed plaintiffs to submit an order releasing the $957.51

in rent from escrow. In a subsequent April 25, 2018 order, however, the court

not only ordered a turnover of the $957.51 in escrowed rent, but also granted

plaintiffs a "judgment of possession . . . with respect to the premises . . . [in]

Morris Plains."

        Two weeks later, on May 8, 2018, the court issued a warrant of removal.

After receiving the warrant, defendants filed an order to show cause seeking a

stay of the eviction. Defendants also moved for reconsideration to vacate the

judgment for possession and dismiss the complaint. Defendants claimed that

the court erred when it granted possession of the premises to plaintiffs because

defendants paid all outstanding rent after the Marini hearing. Defendants also

claimed that plaintiffs failed to establish the grounds for eviction under N.J.S.A.

2A:18-61.1(l)(3).4


3
    Defendants failed to provide a copy of the transcript from the Marini hearing.
4
  N.J.S.A. 2A:18-61.1(l)(3) provides that a tenant may be evicted if "[t]he owner
of a building of three residential units or less . . . has contracted to sell the


                                                                           A-5082-17T1
                                         4
      At the conclusion of the order to show cause hearing, the court vacated

the judgment for possession and entered an order dismissing the underlying

eviction action. The court noted that "the underlying case was resolved in favor

of the landlord [who] had brought an action for nonpayment of rent, primarily."

The court also concluded that the proposed eviction was improper because

contrary to plaintiffs' claims, there was no evidence that a new owner had

purchased the premises. Finally, the court awarded "legal fees as claimed as

part of the contested rent" to be determined after the "submission of a [Rul es of

Professional Conduct (RPC)] 1.5 certification" so that the court could

"determine the reasonableness" of the fee application.

      Shortly thereafter, plaintiffs' counsel submitted a RPC 1.5 certification

and proposed order that sought $1688 in fees. Defendants filed opposition,

which included a certification from defendant Darsi Beauchamp that noted

plaintiffs improperly calculated late fees, and the $1688 amount differed from

the $850 attorney's fee request stated in the complaint. Defendants' counsel also

submitted a certification in accordance with Rule 4:42-9 and RPC 1.5, along

with an accompanying order, seeking $2571.02 in attorney's fees related to the




residential unit to a buyer who wishes to personally occupy it and the contract
for sale calls for the unit to be vacant at the time of closing."
                                                                          A-5082-17T1
                                        5
filing of defendants' order to show cause and motion for reconsideration.

Defendants alleged that they were entitled to fees pursuant to N.J.S.A. 2A:18-

61.665 because they successfully stayed the eviction, vacated the judgment of

possession, and convinced the court to dismiss the complaint.

      In the May 25, 2018 order under review, the trial court awarded plaintiffs

attorney's fees in the amount of $1688. That order was neither accompanied by

a written statement of reasons nor an oral decision.

      On appeal, defendant raises two principal objections with respect to the

May 25, 2018 order. First, defendant contends the court erred in awarding

plaintiffs attorney's fees because "[r]ents were always paid on time and after [the

Marini] hearing paid up to date" and the court failed to consider their

"unblemished timely payment record."           Second, defendant claims the court

committed error in not awarding her attorney's fees as she prevailed in the order

to show cause and motion for reconsideration after "the trial court erroneously

evicted [defendants] because of misapplication of regulations and a faulty and


5
   N.J.S.A. 2A:18-61.66 states that "[i]f a . . . lease provides that the landlord is
. . . entitled to recover . . . attorney's fees . . . incurred as a result of the failure
of the tenant to perform any . . . agreement in the lease, . . . the court shall read
an . . . implied covenant . . . requir[ing] the landlord to pay the tenant . . .
attorney's fees . . . incurred . . . as a result of the tenant's successful defense of
any action . . . arising out of an alleged failure of the tenant to perform any . . .
agreement in the lease . . . ."
                                                                                A-5082-17T1
                                           6
unlawful order for judgment of possession." Because the court failed to provide

factual findings consistent with Rule 1:7-4 to support the fee award, we vacate

the May 25, 2018 order and remand for further proceedings.

      The assessment of attorney's fees is generally left to the sound discretion

of the trial court and is reviewed under an abuse of discretion standard. Packard-

Bamberger & Co., Inc. v. Collier, 167 N.J. 427, 443–44 (2001); Rendine v.

Pantzer, 141 N.J. 292, 317 (1995). "[A]buse of discretion is demonstrated if the

discretionary act was not premised upon consideration of all relevant factors,

was based upon consideration of irrelevant or inappropriate factors, or amount s

to a clear error in judgment." Masone v. Levine, 382 N.J. Super. 181, 193 (App.

Div. 2005).

      Rule 1:7-4(a) provides that a trial judge "shall, by an opinion or

memorandum decision, either written or oral, find the facts and state [his or her]

conclusions of law thereon in all actions tried without a jury . . . ." R. 1:7-4(a).

"The rule requires specific findings of fact and conclusions of law . . . ." Pressler

& Verniero, Current N.J. Court Rules, comment 1 on R. 1:7-4 (2019).

"Meaningful appellate review is inhibited unless the judge sets forth the reason s

for his or her opinion." Strahan v. Strahan, 402 N.J. Super. 298, 310 (App. Div.

2008) (quoting Salch v. Salch, 240 N.J. Super. 441, 443 (App. Div. 1990)). In


                                                                             A-5082-17T1
                                         7
this regard, a trial court is required to "analyze the [relevant] factors in

determining an award of reasonable counsel fees and then must state its reasons

on the record for awarding a particular fee." R.M. v. Supreme Court of N.J.,

190 N.J. 1, 12 (2007) (alteration in original) (quoting Furst v. Einstein Moomjy,

Inc., 182 N.J. 1, 21 (2004)).

      Here, the trial court did not explain its reasons for awarding $1688 in

attorney's fees to plaintiffs. While the court correctly referenced the lease

agreement as providing plaintiffs the right to recover fees, neither the court's

May 25, 2018 order, nor any subsequent written or oral statement of reasons,

explained how the court arrived at the $1688 figure. We cannot determine the

RPC 1.5 factors the court may have considered to determine the reasonableness

of the fees, including the hourly rate, the time and labor required, whether the

matter precluded other employment by the attorney, or the fee customarily

charged in the locality for similar legal services. Further complicating the

matter, the record does not contain the RPC 1.5 certification plaintiffs' counsel

submitted to the court. Finally, the court did not address the issues raised in

defendant Darsi Beauchamp's certification and that submitted by her counsel,

and specifically defendant's request for $2571.02 in fees and costs.




                                                                         A-5082-17T1
                                       8
      We accordingly vacate the fee award and remand the case to the trial court

to make findings of fact and conclusions of law consistent with this opinion and

Rule 1:7-4(a).   To the extent we have not specifically addressed any of

defendant's remaining arguments, we conclude they are without sufficient merit

and do not warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Vacated and remanded. We do not retain jurisdiction.




                                                                          A-5082-17T1
                                       9